Citation Nr: 1631285	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970.  He is the recipient of numerous awards and decorations, to include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for bilateral hearing loss.  The Veteran subsequently perfected an appeal as to such issue and the matter has been certified to the Board.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in connection with his current appeal.  A transcript of the hearing has been associated with the file.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the June 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Furthermore, the undersigned held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.  

The Board notes that, in June 2015, the Veteran perfected an appeal as to the issues of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction; however, such issues have not yet been certified to the Board.  The Board's review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he has credibly reported exposure to artillery fire during his acknowledged combat service.  Furthermore, he has reported a decrease in his hearing acuity following his return from Vietnam that has continued to get worse over time.  The Veteran also indicated that any of his post-service noise exposure from his work as a mechanic was far less severe than his in-service noise exposure.  

While the Veteran reported at his April 2016 Board hearing that he had not received any treatment for his bilateral hearing loss outside of VA, there are numerous notations in VA treatment records that the Veteran receives audiological treatment from a Dr. Cash who is associated with the University of Colorado.  Additionally, an August 2008 VA treatment record indicates that the Veteran had left ear surgery at an outside facility, possible called "Swedish [.]"  Finally, at the April 2016 hearing the Veteran reported receiving VA treatment for his hearing loss in the 1970s.  None of these records have been associated with the file and attempts to obtain them must be made on remand.  38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, after examining the Veteran and diagnosing him with bilateral hearing loss for VA purposes, a July 2013 examiner found that it was less likely than not that such hearing loss was related to service because the Veteran did not have hearing loss for VA purposes at the time of his 1973 separation from Reserve service.  The examiner further indicated that scientific evidence does not support delayed onset noise induced hearing loss.  Unfortunately, the examiner did not have the benefit of reviewing the aforementioned records which could be probative to the Veteran's claim for service connection.  Thus, the Board finds that an additional opinion should be obtained after attempts to obtain the previously identified outstanding records have been made.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his hearing loss claim, including those from Dr. Cash, The University of Colorado, and any treatment facility called Swedish.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records from the Denver VA Medical Center dated in the 1970s, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return it to the VA examiner who conducted the Veteran's July 2013 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his in-service noise exposure.

The opinion provided must not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.  Furthermore, the examiner should specifically comment upon the significance, if any, of the threshold shift in the Veteran's hearing acuity from June 1969 to September 1973, and his statements regarding the nature of his in-service noise exposure and experiencing a decrease in his hearing acuity following his return from Vietnam that has continued to get worse over time.

A complete rationale must be provided for all opinions provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim for service connection for bilateral hearing loss remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




